PER CURIAM.
We have examined the briefs and record on appeal and heard oral argument; on the basis thereof we are of the view that the contentions of the petitioner-appellant, including his challenge to the jurisdiction of the court, are without merit. Therefore, finding no reversible error the decision of the trial court is affirmed.
OWEN, C. J., and CROSS and MAGER, JJ., concur.
ORDER
Ordered sua sponte, Case No. 73-1039 is consolidated with 73-952 and upon said consolidation said Case No. 73-1039, commenced by the filing of a Notice of Appeal May 4, 1973 in Case No. 73-1635 CF (Mounts) in the Circuit Court of Palm Beach County, Florida, is hereby dismissed because the said Notice of Appeal being a duplicate of that Notice of Appeal filed in Case No. 73-952, was mistakenly filed in this court, and further,
Ordered that the appellant’s February 22, 1974 Petition for Rehearing in Case No. 73-952 is denied.